DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 May 2022 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wyatt (1868681) in view of Walton et al (5269128).
Wyatt teaches a synthetic rope (Figure 4; contains rubber which is synthetic) comprising:
a core (Detail 5), and
at least a first layer surrounding said core (four strands in Figure 4);
said first layer having first layer strands (each of Details 3 surrounded by Details 4);
said core having a fluted outer surface with spaced apart helical concave grooves, each of said grooves contacting one of said first layer strands (Figure 5), said grooves having an actual radius of curvature that is greater than a hypothetical radius of curvature of a circle having the same cross-section as the cross-section of a first layer strand (the strands of Figure 4 could have been in any shape prior to being applied, including a circle having a radius of curvature less than the radius of curvature of the grooves).
While Wyatt essentially teaches the invention as detailed, it fails to specifically teach the core can comprise a load bearing member and a core cover.  Walton, however, teaches that such structures are well known in the rope art (Column 2, lines 2-10; Figures 3b-4c).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the load bearing member of Walton in the core of Wyatt, so as to improve tensile strength.  With the load bearing member of Walton, the core of Wyatt would act as a core cover.
In regards to Claim 4, Wyatt teaches the core cover being an extruded layer insomuch as the core cover is made of a material that could be extruded.
In regards to Claim 5, Walton teaches the core load bearing member being a synthetic strand or synthetic rope (Column 2, lines 2-10; Figures 2b-4c).
In regards to Claims 6 and 7, Walton teaches fiber core with lubricating medium, which could be considered s synthetic rope.  Since a synthetic rope is chosen from Claim 5, anything that further specifies the synthetic strand of Claim 5 does not further limit the claim.  Claim 6 never selects the synthetic strand; it only further specifies the structure of the synthetic strand.  The same with Claim 7; the synthetic strand is never selected.
In regards to Claim 8, Walton teaches the core load bearing member can be a solid cylindrical member (plastic rod).
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wyatt in view of Walton as applied to claim 1 above, and further in view of Gareis (6855889).
While the combination of Wyatt and Walton essentially teaches the invention as detailed, it fails to specifically teach the core comprises convex curves between said concave grooves.  Gareis, however, teaches that such convex curves are well known in the art (Figure 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided convex curves between the concave grooves, so as to provide a smoother surface while maintaining the overall shape of the rope.  Rounding off the core ends found between strands would make the overall rope shape more rounded and prevent buildup of material therebetween.
Claim(s) 9-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wyatt in view of Walton as applied to claim 1 above, and further in view of Kirth et al (20170328001).
While the combination of Wyatt and Walton essentially teaches the invention as detailed, it fails to specifically teach second and third layers, having second and third layer strands, whereon braided or extruded covers are provided.  Kirth, however, teaches that it is well known to duplicate layers after having a first layer (Figure 1).  Kirth, likewise, teaches that braided or extruded covers are well known (Paragraphs 59, 120).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added multiple layers, so as to create a stronger rope for heavier loads.  Likewise, providing a sheath would protect the strands and layers from abrasion.  The ordinarily skilled artisan would have appreciated these benefits and known to provide the strands as taught.
In regards to Claim 13, Kirth teaches the fibers to be used for the sheath are UHMWPE (Paragraph 119), which is high strength polymer fiber.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
Specifically, Applicant has amended Claim 1, to require the load bearing member and core cover to be made from different materials.  Examiner has addressed the amendment in the rejections above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Takeuchi et al (20130318937), already of record, teaches element 5 in Figure 6 which would be at least similar to the amendments of Claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986. The examiner can normally be reached Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN R HURLEY/Primary Examiner, Art Unit 3732